 In the Matter OfCROWNZELLERBACHCORPORATION, SEATTLE CHARCOALDIVISIONandUNITEDBROTHERHOODOFWELDORS,CUTTERS ANDHELPERS OF AMERICA,LOCAL9, AFFILIATEDWITH C. U. A.Case No. 19-B-1098.-Decided December 24, 1943Mr. J. Paul Coie,of Seattle,Wash., for the Company.Mr. Bay J. Evett,of Seattle, Wash., for the Weldors.Mr. L. Presley Gill,of Seattle, Wash., for the Intervenors.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Brotherhood of Weld-ors,Cutters and Helpers of America, Local 9, affiliated with theC. U. A., herein called the Weldors, alleging that a question affectingcommerce had arisen concerning the representation. of employees ofCrown Zellerbach Corporation, Seattle Charcoal Division, Seattle,Washington, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebeforeWilliam A. Babcock, Jr., Trial Examiner. Said hearing washeld at Seattle,Washington, on November 11, 1943. The Company,theWeldors, Machinists Union Local 79 chartered by the Interna-tional Association of Machinists, affiliated with the A. F. of L., andLumber and Sawmill Workers Union Local X519, chartered by theUnited Brotherhood of Carpenters and Joiners of America, affiliatedwith the A. F. of L., herein collectively called the Intervenors, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheIntervenors' motions to dismiss are denied for reasons hereinafterstated.All parties were afforded the opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:54 N. L. R. B., No. 525 T 'i`IbiONS '1F 'NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCrown Zellerbach Corporation, a Nevada corporation, has plantsand offices throughout the United States and is engaged in the generalbusiness of pulp and paper manufacturing. The only plant involvedin this proceeding is the charcoal manufacturing plant located inSeattle,Washington. The entire output of the plant is produced undercontracts with the War Department of the United States Governmentand is delivered to the War Department within the State^of Washing-ton.Substantial quantities of the products so manufactured and de-livered are eventually shipped to points outside the State of Washing-ton.The Company concedes that in the operation of this plant it isengaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Weldors, Cutters and Helpers of America,Local 9, is a labor organization affiliated with the Confederated Unionsof America, admitting to membership employees of the Company.Machinists Union Local 79, chartered by the International Associa-tion of Machinists, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.Lumber and Sawmill Workers Union Local 2519, chartered by theBrotherhood of Carpenters and Joiners of America, is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn or about April 16, 1943, individual welders employed by theCompany orally informed the Company that they desired to be repre-sented by the Weldors and would like to have the Company enter intoa collective bargaining agreement with the Weldors.They were in-formed that, since the Company's contracts with the War Departmentwere temporary, the Company could not sign a contract with theWeldors.These employees reported this conversation to the Weldorswhich thereupon filed the present petition on April 19, 1943.Prior to the filing of the petition, the Company also had conversa-tions with representatives of the Intervenors with respect to collectivebargaining agreements, and by letters dated May 5, 1943, and August2, 1943, respectively, offered to continue until October 1, 1943, certainclosed-shop contracts which had been executed by the Intervenors anda concern known as the Carlisle Company, the predecessor of the CEO`VN ZELLERBACH CORPORAT}' JN r+a,` iqR7Company, with respect to the operation of the plane,evolved 1These offers were accepted by the Intervenors.2Ear.y it.May 1943,representatives of theWeldors had conversations with representa-tives of the Company in regard to recognition and collective bargain-ing for welders employed by the Company.3 The Company declinedto recognize or bargain with the Weldors.The Company's positionin this respect was reaffirmed in a written communication to the Weld-ors dated September 27, 1943, which communication was a reply to aformal written demand for collective bargaining on the part of theWeldors by letter dated September 24, 1943.Both the Company and the Intervenors contend that the present pro-ceeding is barred by reason of existing collective bargaining agree-ments.In addition thereto, the Intervenors claim that the petitionshould be dismissed upon the ground that the Weldors made no de-mand for collective bargaining prior to the filing of its petition.So far as the question of a bar arising from existing contracts isconcerned, the contract of the Sawmill Workers Union is clearly not abar since it has been in effect for more than 2 years 4 and is of indefi-nite duration.5The contract of the Machinists is equally ineffectiveas a bar since the Weldors' claim to representation preceded the effec-tive date for automatic renewal.6The further contention of the Intervenors that the petition shouldbe dismissed because the Weldors made no formal demand upon theCompany for collective bargaining prior to the filing of its petition,is equally without merit and has been previously presented to andrejected by the Board.'We see no reason to depart from this posi-1The agreements in question purport to cover welders in addition to other employees ofthe plantThe agreement of the Sawmill Workers which is dated July 28, 1941,runs for anIndefinite period, subject to termination upon 60 days'notice.The agreement of the Ma-chinists was originally effective for 1 year from January 20,1942,with provision for auto-matic renewal in the absence of notice by either party 30 days prior to January 20, 1942.2 Following October 1st,the general manager of the Company in oral conversations withrepresentatives of the Intervenors agreed to continue the existing agreements with suchunions indefinitely.8The welding employees of the Company were formerly employed by the Company's pred-ecessor,The Carlisle Company. In November of 1942,the Welders requested the latter toiecognize it as bargainingagent forwelders, which request was followed in December 1942by the filing of a petition for investigation and certification of representatives with respecttowelders (19-R-983).After hearing, the petition was subsequently withdrawn as theresult of the transfer to the Company of the plant herein involved.4The present extension by the Company is without change in the terms of the contractas originally negotiated and is to all intents and purposes a continuationof thecontractbetween the Company's predecessor and the Sawmill Workers Union.Moreover, since suchextension was effected with notice of the Welders' claim to representation,the extendedcontract is not a bar to the present proceeding.Matter of The Walgreen Company, 37N. L. R B 764.r. SeeMatter of Borman Sportswear,Inc.,44 N. L R B 742.SeeMatter of City Welding & Machine Company,46 N L R.B. 1357. Since the subse-quent adoption and extension by the Company of the contract with the Company's prede-cessor occurred after notice to the Company of the Weldors' claim to representation,it like-wise is no bar to the present proceeding°SeeMatter of TheColambusIron Worl,s Company,47 N.L R. B 430;Matter of TheCilbei t & Bennett Manufacturing Company,45 N. L. R. B. 1223,and cases cited therein. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD ,tion; it is sufficient that as of the date of the hearing the petitioningunion's status as bargaining representative is disputed and that recog-nition depends upon certification by the Board.A statement of a Field Examiner for the Board, introduced in evi-dence at the hearing, indicates that the Weldors represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate."-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe Weldors contends that a unit composed of welders, cutters, andhelpers employed by the Company is appropriate for the purposes ofcollective bargaining.9The Company and the Intervenors both urgethat a separate unit of welders is not appropriate and maintain thatthe welders should be included in the larger unit composed of main-tenance and repair employees who are covered by the contract withthe Machinists.In support of their contention, the Company and theIntervenors point to the history of collective bargaining and func-tional considerations affecting the relation of welders with the ma-chinists and other employees in the maintenance and repair grouphereinabove referred to.With respect to the history of collective bargaining, it appears thatwhile the Machinists has in the past on occasion bargained on behalfof the members of a sublocal known as Machinists Welders UnionLocal 1351, which at one time included the welders employed by theCompany,1° the Machinists has not negotiated or dealt with the Com-pany with respect to grievances for welders since the date when theCompany took over the operations of the plant herein involved.Sincethat time and even prior thereto 11 the employees doing weldingThe Field Examiner reported that the Weldors had submitted four designations datedin September 1943, all of which bore the apparently genuine original signatures of personswhose names are on a current pay roll of the Company containing the' names of four per-sons within the claimed appropriate unit.The Intervenors relying upon their contracts offered no proof of representation.°while the unit proposed by the Weldors includes cutters and helpers, it appears that ofthis group only welders are employed by the Company.10 It appears that while the welders herein concerned were members of MachinistsWeldors Union Local 1351,the local negotiated a wage adjustment for welders alone.Thereafter, upon the withdrawal of the charter of Local 1351 as the result of attempts onthe part of the welders to establish a separate welders' international within the AFL, thewelders at the plant involved were given the opportunity to transfer to the Machinists.However, none of the welders at the plant made such transfer then or at any subsequenttime.11The welders were apparently well organized by the petitioner as early as November1942, at which time the petitioner requested the Company's predecessor to recognize it asbargaining representative for the welders herein concerned. CROWN ZELLERBACH CORPORATION29appear to have been members of the Weldors.As such, they havemaintained an independent attitude and have refused to become identi-fied with either the Machinists or the Lumber & Sawmill WorkersUnion.Moreover, the record discloses that notwithstanding the ex-istence of closed-shop contracts purporting to cover welders,11 thelatter have not in practice been recognized by the Company's pred-ecessor as entitled to the benefits provided thereunder Y3 and haveon a number of occasions bargained as a group apart from theMachinists 14So far as functional considerations are concerned, the evidencereveals that while welders have no separate craft foreman or super-intendent all are under the jurisdiction of the machine shop foreman,they do, nevertheless, have considerable latitude and are not closelysupervised in the performance of their work.15Moreover, althoughwelders and machinists were formerly indistinguishable during theperiod when the plant was under construction, welders and machinistsnow perform separate work due to specialization of tasks as the resultof the expanded operations of the Company. 16While some welding isdone alongside the benches of the machinists, welding is ordinarilyperformed in a separate portion of the machine shop where screensare provided to shield from the eyes of the machinists and other em-ployees the light produced by the welding operation.Tinder the circumstances, including the history of collective bar-gaining, the fact that welders are engaged in specialized operationsand are to a large extent physically segregated from other employees,we are of the opinion, and find, that the welders as a group couldproperly function as a separate bargaining unit or as part of theMachinists' group of maintenance and repair employees,l" and thatthe desires of the affected employees should be the controlling con-sideration.13Accordingly, we shall direct that the question concern-13No attempthas been madeto enforce the closed-shop provisions with respect to weldersunder eithercontract for thereason,at least in the case o^ the Machinists, that the Ma-chinistshas been unable to supply welders to the Company.13The Company's predecessor, while granting retroactive back pay to themachinists inaccordance with the terms of the Machinists' contract, refused a similar request for retro-active back pay for the welders upon the ground that the welders were not covered by suchcontract.11 In addition to conducting negotiations with respect to back pay, the welders as agroup have negotiated with the Company's predecessor, certain grievances relating solelyto welders.'The machine shop foreman does not actively direct the welders but lays out and desig-nates the work to be done by the welders. The machine shop foreman has, however, theauthority to require a welder to do over jobs not performed to his satisfaction.10The evidence reveals that while there are a number of machinists and welders who canperform the work of both groups, they dislike to do work other than that of the group towhich they are attached.The welders involved in this proceeding perform welding workexclusively.31SeeMatter of Curtiss-Wright Corporation, 41N. L. R. B. 1367. Cf.Matter of PortHouston Iron Works,46 N. L. R. B. 155, and cases cited therein.13 SeeMatter ofAllied Chemical and Dye Corporation,40 N. L. R. B. 1351 ;Matter ofFort PittMalleableIron Company,48 N, L. R. B. 818. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDing representation which has arisen be resolved by an election by secretballot among the welders who were employed by the Company duringthe pay-roll period immediately preceding the date of our Directionof Election, subject to the limitations and additions set forth therein,to determine whether they desire to be represented by the Weldors orby the AFL,19 or neither.Upon the result of this election will dependin part the determination of the appropriate unit. If a majority ofthe welding employees select the Weldors as their representative, theywill constitute a separate unit; if a majority of them choose the AFL,they will be considered as having rejected separate representation,and having elected to become part of the larger unit composed of main-tenance and repair employees who are covered by the contract withthe Machinists.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crown ZellerbachCorporation, Seattle Charcoal Division, Seattle, Washington, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the welders employed by the Companyduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by United Brotherhood of Weldors,Cutters and Helpers of America, Local 9, affiliated with the C. U. A.,,or by the AFL, for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the above-Decision and Direction of Election.19 In the preceding case involving the Carlisle Company, the record of which was incor-porated by motion into the present record, the Intervenors requested that they appear onthe ballot under thh single designation "AFL." In the absence of any indication that'the Intervenors now desire a different designation, they will be so designated in accordancewith the request appearing in the record.